ON PETITION FOR REHEARING
Jan. 31, 1991.
Before WISDOM, GEE and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:
IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby GRANTED. The judgment of the trial court and the mandate of this Court are vacated in the two respects addressed in the petition — the amount owed Appellees and the date from which post-judgment interest should commence to run. Expressing no opinion on either matter, we remand the cause to the trial court for further consideration of it in these two respects only.